Exhibit 10.3

 

SEVERANCE AGREEMENT AND GENERAL RELEASE

 

This Severance Agreement and General Release (this “Agreement”) is made and
entered into by John Moynahan, (“Employee”) and RestorGenex Corporation, in full
and final settlement of any and all claims Employee may have or hereafter claim
to have against RestorGenex Corporation and all of its past, present and future
parents, subsidiaries and affiliates, and its and their employees, officers,
directors, agents, accountants, insurers and legal counsel (collectively,
“Employer”).

 

1. FINAL PAY

 

1.1 Employee’s employment with Employer is severed effective as of May 27, 2014,
by acceptance by the Employer of Employee’s resignation (the “Severance Date”).

 

1.2 On or about April 29, 2014, the parties entered into a release agreement by
which the parties resolved a good faith dispute as to wages owed and/or claimed
to be owed to Employee, up to and including December 31, 2013 (“Previous Release
Agreement”). For the period for January 1, 2014, to June 3, 2014, Employee’s
final pay will be paid in accordance with the timing required under applicable
state law for (a) any accrued and unpaid base salary and (b) all unused and
accrued vacation days, if any, as may be required under applicable law, each of
which shall be payable in a lump sum amount, less applicable withholdings for
taxes and other ordinary payroll deductions, on or about the Severance Date.
Employer and Employee agree that the aggregate of these back wages is $9,166.67,
from which taxes and other ordinary payroll deductions will be made before
disbursement to Employee.

 

1.3 Employee will also receive reimbursement for all outstanding and approved
reasonable business-related expenses as soon as practicable in the total amount
of $3,704.03.

 

1.4 Employee represents that he has no known industrial injury or illness, and
has been, with the amounts identified in the above paragraph, been reimbursed
for all work-related expenses, and has been paid all allowed wages and overtime,
including, but not limited to, vacation time.

 

1.5 Employer represents that it will use its best efforts to finalize, in a
timely manner, a consulting agreement with Employee at an hourly rate of $175
for hours worked.

 

2. CONSIDERATION FOR AGREEMENT FROM EMPLOYER

 

In return for this Agreement and in full and final settlement, compromise and
release of all of Employee’s claims (as described in Section 3 below), Employer
agrees to the following:

 

2.1 On the Effective Date (defined below), Employer agrees to: (a) pay as
severance to Employee a lump-sum payment in the amount of $55,000, representing
three month’s salary (“Severance Payment”). Employer understands and agrees that
Employee was owed $50,688.47 in unreimbursed business expenses pursuant to his
employment agreement, and agrees to treat $50,688.47 of the Severance Payment as
a non-taxable reimbursement of these business expenses and the remaining
$4,311.53 as subject to applicable federal and state withholding and other
ordinary payroll deductions.

 

2.2 The parties expressly agree that this Severance Payment constitutes a
payment that the Company was not otherwise obligated to provide to Employee and
represents good consideration for this Agreement.

 

 



1

 

 

3. EMPLOYEE’S RELEASE OF CLAIMS

 

3.1 Employee, on behalf of Employee, Employee’s spouse, heirs, executors,
administrators, successors and assigns, hereby unconditionally releases and
discharges Employer (“Releasee”) from all claims (including claims for
attorneys’ fees and costs), charges, actions and causes of action, demands,
damages, and liabilities of any kind or character, in law or equity, suspected
or unsuspected, past or present, that Employee ever had, may now have, or may
later assert against any Releasee, arising out of or related to Employee’s
employment or termination of employment with Employer. To the fullest extent
permitted by law, this release includes, but is not limited to: (a) claims
arising under Title VII of the Civil Rights Act of 1964, as amended by the Civil
Rights Act of 1991, the Age Discrimination in Employment Act (which prohibits
discrimination on the basis of age), the Older Workers Benefit Protection Act,
the Workers’ Adjustment and Retraining Notification Act, the ERISA, the Family
and Medical Leave Act of 1993, the ADA, the Fair Labor Standards Act, and any
other federal, state, or local law prohibiting age, race, color, gender, creed,
religion, sexual preference/orientation, marital status, national origin, mental
or physical disability, veteran status, or any other form of unlawful
discrimination or claim with respect to or arising out of Employee’s employment
with or termination from Employer, including wage claims; (b) claims (whether
based on common law or otherwise) arising out of or related to any contract
(whether express or implied); (c) claims under any federal, state or local
constitutions, statutes, rules or regulations; (d) claims (whether based on
common law or otherwise) arising out of any kind of tortious conduct (whether
intentional or otherwise) including but not limited to, wrongful termination,
defamation, violation of public policy; and (e) claims included in, related to,
or which could have been included in any presently pending federal, state or
local lawsuit filed by Employee or on Employee’s behalf against any Releasee,
which Employee agrees to immediately dismiss with prejudice.

 

3.2 This Agreement covers both claims that Employee knows about and those that
Employee may not know about. Employee expressly waives all rights afforded by
any statute which limits the effect of a release with respect to unknown claims.
Employee understands the significance of Employee’s release of unknown claims
and Employee’s waiver of statutory protection against a release of unknown
claims, including, without limitation, claims otherwise protected under
California Civil Code Section 1542 (“Section 1542”) or any other applicable
similar state or federal law. Section 1542 provides:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

3.3 This Agreement does not release any rights which as a matter of law cannot
be waived. Nor is this provision intended to limit Employee from instituting
legal action for the sole purpose of enforcing this Agreement or from filing a
charge with, or participating in an investigation conducted by, the Equal
Employment Opportunity Commission (“EEOC”) or similar state or federal agency;
provided, however, that Employee expressly waives and relinquishes any rights
Employee might have to recover monetary damages or other relief, whether
equitable or legal, in any such proceeding concerning events or actions that
arose on or before the date Employee signed this Agreement and Employee agrees
to notify any such agency that this Agreement constitutes a full and final
settlement by Employee of all claims released hereunder.

 

4. OTHER UNDERSTANDINGS, AGREEMENTS AND REPRESENTATIONS

 

4.1 Employee agrees that this Agreement binds Employee and also binds Employee’s
spouse, children, heirs, executors, administrators, assigns, agents, partners,
successors in interest and all other persons and entities in privity with
Employee.

 

4.2 Employee agrees and represents that Employee will not make or cause to be
made any derogatory, negative or disparaging statements, verbally,
electronically, in writing or in any other form about Employer, its businesses
or its employees, officers, directors, accountants, or legal counsel. Employer
agrees and represents that Employer will not make or cause to be made any
derogatory, negative or disparaging statements, verbally, electronically, in
writing or in any other form about Employee. The parties may publicly state the
following or words to this effect, which shall not be deemed a breach of this
provision:

 



2

 

 

“In view of the structural changes within the organization, Mr. Moynahan has
resigned and will transition into a consulting role for the Company.”

 

4.3 Employee acknowledges that during the course of Employee’s employment with
Employer, Employee had access to the trade secret, confidential and proprietary
information of Employer, and Employee agrees Employee will not directly or
indirectly divert or attempt to divert from Employer any business of any kind,
including, without limitation, through the solicitation of, or interference
with, any of its customers, clients, members, business partners or suppliers, by
using such information. Nor shall Employee for a period of one year following
the Effective Date encourage any employee(s) of Employer to leave their
employment with Employer or solicit any current or former employee(s) of
Employer for employment. Employee agrees that Employee will make any subsequent
employer aware of this non-solicitation obligation.

 

4.4 Employee agrees to return all property in his possession on the Severance
Date, including but not limited to, cars, keys, credit cards, passes and any
other items deemed to be Employer property.

 

4.5 Employee acknowledges that: (a) Employee received this Agreement on May 27,
2014 (the “Receipt Date”); (b) Employee is hereby given twenty-one (21) days
from the Receipt Date, i.e., until June 18, 2014 (the “Expiration Date”) to
consider signing this Agreement -- and Employee may, but is not required to,
sign the Agreement at any time before the Expiration Date; (c) Employee is
advised to consult with an attorney before signing this Agreement; and (d)
Employee has the right to revoke this Agreement for a period of seven (7) days
after it is executed by Employee. If Employee does not sign the Agreement by the
Expiration Date, this Agreement and the offer set forth herein are automatically
revoked and withdrawn immediately after the Expiration Date. The “Effective
Date” of this Agreement shall be the eighth (8th) day after it has been signed
by Employee, provided that it has not been revoked by Employee prior to the
Effective Date.

 

4.6 Employee agrees that, if any single section or clause of this Agreement
should be found invalid or unenforceable, it shall be severed and the remaining
sections and clauses enforced in accordance with the intent of this Agreement.

 

4.7 This Agreement contains the entire understanding between Employee and
Employer and supersedes all prior agreements and understandings relating to the
subject matter of this Agreement, including, but not limited to the Previous
Release Agreement; provided, however, that any prior agreements related to
restrictive covenants and/or arbitration shall remain in full force and effect.
This Agreement shall not be modified, amended or terminated unless such
modification, amendment or termination is executed in writing by Employee and an
authorized representative of Employer.

 

4.8 Employee acknowledges that during the course of Employee’s employment with
Employer, Employee had access to the confidential and proprietary information of
Employer. Employee agrees that Employee will not disclose or use Employer’s
confidential or proprietary information for the benefit of anyone else.

 

4.9 Nothing in this Agreement shall be construed as an admission or any
liability or any wrongdoing by any party to this Agreement. This Agreement shall
not be construed against any party on the grounds that such party drafted the
Agreement.

 

4.10 Employee represents and warranties that Employee: (a) has received a copy
of this Agreement for review and study and has had ample time to review it
before signing; (b) has read this Agreement carefully; (c) has been given a fair
opportunity to discuss and negotiate the terms of this Agreement; (d)
understands its provisions; (e) understands that Employee has the right to
consult with an attorney; (f) has determined that it is in Employee’s best
interest to enter into this Agreement; (g) has not been influenced to sign this
Agreement by any statement or representation by Employer not contained in this
Agreement; and (h) enters into this Agreement knowingly and voluntarily.

 

4.11 This Agreement may be brought into effect by pdf-email or facsimile
signature, which shall be treated as an original.

 

 



3

 

 

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Severance
Agreement and General Release as of the dates written below.

 

  EMPLOYEE         Date: June 9, 2014 /s/ John Moynahan                        
  John Moynahan       RESTORGENEX CORPORATION         Date: June 9, 2014 By: /s/
Tim Boris                                     Name: Tim Boris   Title: General
Counsel    

 

 

 

 

 



4

